Title: From Alexander Hamilton to John F. Mercer, 3 November 1792
From: Hamilton, Alexander
To: Mercer, John F.



Philadelphia Novr 3d 1792
Sir

The Post two days since, brought me your letter of the 16th of October.

I deemed it incumbent on me previous to a more particular notice of its contents to forward a copy of it, and of the documents which accompany it, as far as they regard your public discourses to Major Ross.
With due consideration   I am Sir   Your Obedt Servt

A H
John F Mercer EsqAnnapolis

